Citation Nr: 1215938	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-16 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected toxoplasmosis chorioretinitis, left eye, evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty service from September 1982 to September 1986. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

The Veteran's 30 percent rating in effect for his service-connected toxoplasmosis chorioretinitis, left eye, is the maximum schedular provided for; factors warranting an extraschedular rating are not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected toxoplasmosis chorioretinitis, left eye, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.84a, Diagnostic Codes 6006, 6074, 6080 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected toxoplasmosis chorioretinitis, left eye.  He argues that he essentially has no vision left in his left eye vision such that he should be considered to be blind in his left eye.  He states that he does not feel safe while driving, that he is constantly running into things, and tripping over things, on his left side.  

The Veteran's service treatment records show treatment for left eye symptoms beginning in 1983, to include decreased left eye vision, with a history of treatment dating to 1981.  They note a history of chorioretinitis, and that he had an elevated toxoplasmosis titer, likely representing taxoplasmosis chorioretintis and optic neuritis.  Taxoplasmosis chorioretinitis was confirmed in late 1983.  Thereafter, he received a number of treatments for visual symptoms.  The Veteran's separation examination report, dated in February 1987, shows that his eyes, pupils, and ocular motility, were clinically evaluated as normal.  His ophthalmoscopic examination noted "black-veil interior to optic disc," and "?" [possible] histoplasmosis.  As for the post-service medical evidence, a July 2005 VA examination report shows that the Veteran reported that his left eye vision had been stable since his service.  He denied left eye pain or discomfort.  On examination, he had "20 count fingers at four feet."  The impression was decreased vision, left eye.  The report noted that he had count fingers at four feet.  He had a left papillary defect with chorioretinal scarring around the optic nerve that appeared to be toxoplasmosis chorioretinitis.  See 38 C.F.R. § 4.1 (2011).  

In September 2005, the RO granted service connection for toxoplasmosis chorioretinitis, left eye.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  The RO has also granted special monthly compensation for left eye blindness.  See 38 U.S.C.A. § 1114(k) (West 2002 & Sup. 2010) (this grant involves different criteria than are applicable to the issue on appeal).  See 38 C.F.R. § 3.350(a) (2011).  

In May 2006, the Veteran filed a claim for an increased rating.  In March 2007, the RO denied the claim.  The Veteran has appealed.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's toxoplasmosis chorioretinitis, left eye, has been evaluated under 38 C.F.R. § 4.84a, Diagnostic Codes (DC's) 6006-6074.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that "retinopathy or maculopathy" is the service-connected disorder, and it is rated as if the residual condition is impairment of central visual acuity under DC 6074. 

Under DC 6074, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable (0 percent) to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  Visual acuity is rated based on best distant vision obtainable after correction by eyeglasses.  38 C.F.R. § 4.75 (2008). 

DC's 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  Under Diagnostic Code 6074, the maximum schedular rating for blindness in one eye, having only light perception, is 30 percent, absent evidence of blindness in the nonservice-connected eye.  38 C.F.R. § 3.84a, Diagnostic Code 6074. 

Under Diagnostic Code 6066, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6066. 

The medical evidence is summarized as follows:

A VA examination report, dated in November 2006, shows that the Veteran reported having decreased vision in his left eye since the 1980s, which has been stable.  He denied having eye discomfort or pain, or any difficulty with distance.  He had increased difficulty reading, but he had not tried reading glasses.  On examination visual acuity was 20/20+2 in the right eye, and counting fingers at four feet on the left eye without correction.  There was some central loss in the visual field of the left eye.  

A VA examination report, dated in February 2007, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported that his left eye had been stable since the 1980s, but that his vision was not very good.  He denied eye pain or blurry vision.  On examination, the best corrected visual acuity for the right eye was 20/20.  For the left eye, he could count fingers at four feet. The left eye had a central loss of visual field.  The impression was decreased vision, left eye, most likely secondary to toxoplasmosis chorioretinitis.

Private treatment reports, dated in August 2007, from the Optiview Vision Centers, and Abrams Eye Care Associates, show that the Veteran was noted to have left optic atrophy with scarring and a decreased field of vision, no fovial reflex OS (left eye), and a history of chorioretinitis with toxoplasmosis.  On examination, the Veteran had an unaided B.V.A. (best visual acuity) of 20/30 (presumably, right eye) and 6/400 (left eye).  There is another notation indicating that the Veteran was unable to count fingers at five feet.  

A VA examination report, dated in January 2010, shows that the Veteran reported having decreased vision.  On examination, the right eye had corrected distant visual acuity of 20/20, and corrected near visual acuity of 20/25.  For the left eye, it was noted that he could count fingers.  The report notes that an eye has not been removed.  The diagnosis was toxoplasmosis chorioretinitis, left eye, with decreased vision, significant effects on "usual occupation" due to vision difficulty, a mild decrease in peripheral vision secondary to loss of visual field in the left eye, and loss of binocularity.  There was no effect on chores, shopping, exercise, traveling, feeding, bathing, dressing, toileting, or grooming, mild effects on recreation and driving, and a moderate effect on participation in sports.  The examiner noted that the Veteran has stable severe vision loss in his left eye secondary to old neuroretinitis, likely from toxoplasmosis, and a normal age-related decrease in near vision in his right eye secondary to presbyopia that is completely correctable with spectacles, and that his right eye is otherwise healthy and functioning well.  

As an initial matter, service-connection is not in effect for a right eye disability, and there is no evidence to show that the Veteran is blind in the right eye.  See e.g., January 2010 VA examination report (noting right eye corrected distant  visual acuity of 20/20, and corrected near vision of 20/25.  Therefore, the Veteran's right eye vision is considered normal (20/40 or better) when evaluating the left eye for compensation purposes, and the provisions pertaining to compensation for the combination of service-connected and nonservice-connected disabilities, where blindness in each eye is shown, do not apply.  See 38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. § 3.383(a)(1); Villano v. Brown, 10 Vet. App. 248, 250 (1997); Boyer v. West, 12 Vet. App. 142, 144-5 (1999).  

In this case, a 40 percent disability rating could only be warranted when there is anatomical loss of the left eye, since visual acuity for the (nonservice-connected) right eye is automatically deemed to be 20/40.  See 38 C.F.R. § 4.84a.  However, this is not shown by the record.  Accordingly, the criteria for a 40 percent rating under DC 6066 are not shown to have been met. 

An evaluation in excess of 30 percent is not warranted for impairment of field of vision under DC 6080.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.  Under DC 6080, the maximum available disability rating is 30 percent for one service-connected eye (unilateral).  The Veteran already has a 30 percent rating for his service-connected left eye.  He is not service-connected for the right eye.  Therefore, a higher rating is not available under DC 6080 for unilateral impairment of field vision. 

Finally, the Board has considered whether the Veteran's service-connected left eye presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  This regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

The schedular criteria applicable to the Veteran's claim encompass the manifestations of the Veteran's disability, including loss of vision.  The June 2010 VA eye examination report states that the Veteran has a near-total loss of vision in his left eye, and that this has an effect on his employment.  However, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the Board finds that the Veteran's level of disability and symptomatology, as explained above, are reasonably described by the rating criteria and that the Veteran's disability level and symptomatology are both addressed and properly evaluated under the schedular criteria.  The Veteran's left eye disability is evaluated as 30 percent disabling, his percentage rating represents, as far as can practicably be determined, the average impairment in earning capacity resulting from his injury and its residual conditions in civil occupations.  See 38 C.F.R. § 4.1.  The evidence is insufficient to show factors not already contemplated by the rating criteria render impractical the application of the regular schedular standards.  There is no evidence to show that he has been hospitalized for his left eye disability, and no evidence of interference with employment (other than as noted upon VA examination).  Accordingly, the regular schedular standards and the assigned disability rating adequately compensate the Veteran for any adverse impact caused by his left eye disability.  The Board finds that the criteria for submission for assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  are not met. 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two VA examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


